Citation Nr: 0033315	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
ambulance expenses incurred in connection with treatment at 
Seven Rivers Community Hospital on December 15, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from March 1965 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 decision of the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida (VAMC).


FINDING OF FACT

Ambulance services provided to the appellant on December 15, 
1998, were not rendered in a medical emergency of such nature 
that delay would have been hazardous to his life or health.


CONCLUSION OF LAW

Entitlement to payment or reimbursement of unauthorized 
ambulance expenses incurred in connection with treatment at 
Seven Rivers Community Hospital on December 15, 1998, is not 
in order.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. 
§ 17.120 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Section 1728(a), title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held that all three of these statutory requirements must 
be met before reimbursement may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  The corresponding VA 
regulatory authority essentially tracks the above-cited 
statutory criteria.  See 38 C.F.R. § 17.120 (2000) (formerly 
38 C.F.R. § 17.80, redesignated at 61 FR 21966, May 13, 
1996).

The Board concludes that a preponderance of the relevant and 
probative evidence in this case is against the claim.  The 
record on appeal reflects that the appellant was treated in 
the emergency room at the Seven Rivers Community Hospital on 
the night of December 15, 1998, for blood in the urine and 
back pain.  Emergency room care was deemed warranted, and 
evidently, those expenses were paid by VA because of the 
appellant's status as a totally and permanently disabled 
veteran.  However, ambulance transport was not deemed 
necessary and those expenses were not paid.  The evidence 
supports the VAMC's findings that the ambulance services were 
not provided in a medical emergency of such nature that delay 
would have been hazardous to life or health:  The ambulance 
report indicates that the appellant was ambulatory, fully 
oriented and in no apparent distress when he was transported 
to the Seven Rivers facility at approximately 4:30am on 
December 15, 1998.  His primary complaints were of blood in 
his urine, but he stated that this condition had started 
nearly eight hours earlier, around 9:30pm.  The report 
further notes that his vital signs were monitored three times 
during transport (between 4:06am and 4:30am) with no changes 
in his status.  He was not provided oxygen for life support.  
Total distance traveled was nine miles.  As such, when these 
findings are analyzed under the applicable legal criteria, 
the Board finds that the evidence in this case does not show 
that the appellant needed emergency ambulance transportation 
on December 15, 1998, to the extent that his life or health 
would be in danger if such services were not provided.  As 
noted, he was fully ambulatory, oriented and in no acute 
distress when he called for these services on the night in 
question.  His condition (blood in the urine) was indeed 
serious, but the ambulance report makes clear that his life 
or health was not in danger to the point that he needed 
immediate emergency transport to the Seven Rivers hospital; 
he first noticed the condition many hours beforehand and when 
he called for the ambulance, he was not acutely ill or 
disabled at that time, and the hospital was a relatively 
short distance away (nine miles).  In looking at the entire 
factual account, the Board is not persuaded that the 
appellant's life or health was in such danger that he needed 
ambulance transport.  Hence, the Board finds that a 
preponderance of the evidence is against the claim.

The Board has considered the appellant's statements to the 
contrary, however, as a layperson, he is not competent to 
comment on the question of whether his life or health was in 
danger on the day of his admission to such an extent that 
ambulance services were required and could not be delayed.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  On this 
point, the Board finds that the factual accounts provided in 
the ambulance report described above dispositive as to the 
determination that a preponderance of the relevant and 
probative evidence is against this claim.

No further discussion on the other legal criteria required to 
authorize payment or reimbursement of medical expenses 
incurred in non-VA facilities is necessary given that the 
first element - life or health in danger if not admitted 
without delay for treatment - has not been established.  
Hayes, supra, 6 Vet. App. at 68.

Accordingly, entitlement to payment or reimbursement of 
unauthorized ambulance expenses incurred in connection with 
treatment provided at the Seven Rivers Community Hospital on 
December 15, 1998, is not in order.  38 C.F.R. § 17.120 
(2000).


...............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE).......


ORDER

Entitlement to payment or reimbursement of unauthorized 
ambulance expenses incurred in connection with treatment 
provided at the Seven Rivers Community Hospital on December 
15, 1998, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

